

115 HR 5941 IH: Child Gun Access Prevention Act
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5941IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Langevin (for himself, Mr. Grijalva, Mr. Quigley, and Ms. Norton) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the  Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent child injuries and deaths by firearms.
	
 1.Short titleThis Act may be cited as the Child Gun Access Prevention Act. 2.Child access prevention grants to States (a)AuthorizationThe Attorney General shall, subject to the availability of appropriations, make grants to States that have in place a child access prevention law that, at a minimum, has substantially similar requirements to those under subsection (c), for the purpose of implementing or carrying out such a law, including educating the public about such law.
 (b)ApplicationThe chief executive of a State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (c)Requirements for child access prevention lawsThe requirements for a child access prevention law described in this subsection are as follows: (1)Except as otherwise provided in this subsection, the law provides that it is unlawful for an adult to leave a unsecured firearm owned or controlled by the adult in a manner that the adult knows or reasonably should know is accessible to a child.
 (2)For purposes of paragraph (1), an adult shall be considered to have left a firearm unsecured with respect to a child if—
 (A)the firearm is not secured, unless the adult is carrying the firearm or the firearm is readily accessible to the adult; or
 (B)the firearm is secured, and the adult knows or reasonably should know that the child can unsecure the firearm.
 (3)In this subsection: (A)The term adult means a person who has attained 18 years of age.
 (B)The term child means a person who has not attained 18 years of age. (C)The term secured means in a locked container (such as a safe), or rendered inoperable by means of a tamper-resistant lock or other secure gun storage or safety device.
 (D)The term firearm has the meaning given that term in section 921 of title 18, United States Code. (4)Paragraph (1) shall not apply to an adult with respect to a child and a firearm if—
					(A)
 (i)the adult is directly supervising the child while the child is in possession of the firearm; and (ii)a parent or guardian of the child has consented to the supervision; or
 (B)the child accesses the firearm through an unforeseeable trespass. (5)A law shall be considered to comply with the requirements of this subsection if the law provides that the prohibition under paragraph (1) applies—
 (A)only in the case that a child accesses the firearm, or a child accesses the firearm and a crime or further harm occurs as a result; or
 (B)regardless of whether a child accesses the firearm. (6)A law shall be considered to comply with the requirements of this subsection if the law provides that the prohibition under paragraph (1) applies—
 (A)only in the case that the unsecured firearm is loaded; or (B)regardless of whether the unsecured firearm is loaded.
 (d)ReportA State receiving a grant under this section shall submit an annual report to the Attorney General containing, for the previous year—
 (1)a description of the use of the grant funds; (2)the number of children who were injured and the number of children who were killed by firearms in that State;
 (3)the number of adults who were prosecuted under the law described in subsection (a), and the number of such adults who were convicted; and
 (4)such additional information as the Attorney General may reasonably require. (e)Maintenance of effortAny Federal funds received by a State under this section shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for the purposes described in subsection (a).
 (f)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section. 3.Centers for Disease Control and Prevention (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Director of the Centers for Disease Control and Prevention, shall conduct a study, and submit to Congress a report, on child injuries and deaths resulting from firearms and on practices for the safe storage of firearms.
 (b)Authorization of appropriationsFor purposes of carrying out subsection (a), there is authorized to be appropriated $10,000,000. 4.Requirements applicable to firearms dealersSection 923 of title 18, United States Code, is amended by adding at the end the following:
			
 (m)Each licensed dealer shall provide to each person to whom the licensee sells a firearm a document that contains gun safety information, including safe storage practices, as the Attorney General shall prescribe, which shall be set forth in easy-to-understand language.
				.
		